Hill, G. J.
(After stating the foregoing facts.) We think the court erred in admitting the testimony of the manager of the company, objected to, as to the .representations of plaintiff’s agent when the contract was made. The contract was in writing, was unambiguous in its terms, and imported a legal obligation. A prior, contemporaneous, or subsequent parol agreement was inadmissible to vary its terms. Civil Code, §5201; Fleming v. Satterfield, 4 Ga. App. 351 (61 S. E. 518). The contract expressly states, upon its face, that “salesmen are no.t authorized to alter this contract by a verbal agreement.” The defendant was therefore put on notice by the contract itself that this alleged representation of the salesman, which engrafted upon the contract a condition not appearing therein,- was not authorized. Contracts made with an agent which are known by the party contracting with him to be unauthorized are not binding on the principal. In the case of Barrie v. Smith, 105 Ga. 34 (31 S. E. 121), an analogous case to the one now under consideration, the Supreme Court says: “It was, in the trial of an action upon a contract of subscription for certain books, signed at the solicitation of- an agent of the plaintiff, and stipulating that ‘no other conditions or representations than those herewith printed will be binding upon the subscriber or publisher/ erroneous to admit .parol evidence of representations made by the agent as to matters- not mentioned in the contract as executed.” Any representation, therefore, that was made by the agent in contradiction of the terms of the written contract,, and especially where the written contract itself negatived his authority to make any verbal representation, was wholly inadmissible, and could not constitute such fraud as would vitiate the contract, The uneontroverted evidence in the case clearly showed that every condition and obligation of the contract was fully complied with by the plaintiff; and that even under the evidence of the defendant which was properly admitted, a finding for the full amount sued for should have been rendered by the court in behalf of the plaintiff.

Judgment reversed.